COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN RE ESTATE OF OLIVER LEE RENZ,               §            No. 08-21-00042-CV
  DECEASED,
                                                 §               Appeal from the
                       Appellant.
                                                 §             County Court at Law

                                                 §           of Reeves County, Texas

                                                 §                 (TC# 3080P)

                                                 §
                                           ORDER

        The Court received and filed the supplemental clerk’s record as requested in its order

issued January 12, 2022. The appeal is therefore reinstated, and the Appellant’s motion for

extension of time to file the brief has this day been GRANTED. The Appellant’s brief is now due

April 8, 2022.

       IT IS SO ORDERED this 9th day of March, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.